DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Preliminary Amendment
2.	The Preliminary Amendment filed on 12/10/2020 is accepted and examined below.
Claim Interpretation
3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

4.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

5.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a context identification unit, a virtual image retrieval unit, and a virtual image positioning unit in claims 19-24.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 
Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
7.	Claims 19 and 44 and 25 and 43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and 14 in view of Yamada of U.S. Patent No. 10,885,333 (patent 333) and over claims 15 and 26 in view of Yamada, respectively.
8.	The following is a table showing the correspondence between the claims of the present application with claims of patent 333.
Claims of present application 
19 and 44
25 and 43
Claims of patent 333
1 and 14 in view of Yamada
15 and 26 in view of Yamada





Claims 19 and 44 of present application
Claims 1 and 14 of patent 333 in view of Yamada
19. An apparatus for displaying an augmented reality on a display of a device having a camera, the apparatus comprising:
1. An apparatus for displaying an augmented reality on a display of a device having a camera, the apparatus comprising: 
a context identification unit for identifying a context video image captured by the camera; a virtual image retrieval unit for selecting and displaying a virtual image in the display; and a virtual image positioning unit for positioning the virtual image in the display, wherein the apparatus is arranged to display the virtual image comprising content from an electronically captured, real world video image from a different reality including a subject, that is cut out and taken from the real world video image of the different reality and transplanted into the video captured by the camera, 
a context identification unit for identifying a first pattern in a context video image captured by the camera; a virtual image retrieval unit for selecting and displaying a virtual image in the display; and a virtual image positioning unit for positioning the virtual image in the display, wherein the apparatus is arranged to display the virtual image comprising content from an electronically captured, real world video image from a different reality including a subject, that is cut out and taken from the real world video image of the different reality and transplanted into the video captured by the camera, 
whilst a user views on the display the video captured by the camera, wherein the positioning of the virtual image by the positioning unit includes anchoring the virtual image, and sizing the virtual image, in real time with respect to the context video image as it is being captured, to create the illusion that the subject is present in the field of view of the camera in real time, in the display, 
whilst a user views on the display the video captured by the camera, wherein the positioning of the virtual image by the positioning unit includes anchoring the virtual image, and sizing the virtual image, in real time with respect to the context video image as it is being captured, to create the illusion that the subject is present in the field of view of the camera in real time, in the display, 
and wherein the display supports a 3-D video playback format and the virtual image is displayed in 3-D to provide a user with an apparent 3-D viewing experience.
Yamada


44. The apparatus according to claim 19, wherein to anchor the virtual image with respect to a first pattern detected in the context video image, the positioning unit is configured to: 
14. The apparatus according to claim 1, wherein to anchor the virtual image with respect to the first pattern detected in the context video image, the positioning unit is configured to: 
detect a first object pattern and a second object pattern within the context video image; anchor the virtual image to the first object pattern; determine whether the first object pattern and the second object pattern have changed in the display; and determine whether to adjust a position of the virtual image.
detect a first object pattern and a second object pattern within the context video image; anchor the virtual image to the first object pattern; determine whether the first object pattern and the second object pattern have changed in the display; and determine whether to adjust a position of the virtual image.

wherein the virtual image is anchored with respect to the first pattern detected in the context video image, and wherein the positioning unit allows user-initiated re-positioning of the virtual image in the display and re-anchoring of the virtual image with respect to a second pattern identified in the context video image.




Claim Rejections - 35 USC § 103
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

12.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
13.	Claims 19-24, 29, 31-32, 25-28, 30, and 36-37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Blanchflower et al. (U.S. Patent Application Publication No. 2012/0200743 A1), in view of Adriansen et al. (U.S. Patent Application Publication No. 2003/0108329 A1), in view of Roebke et al. (U.S. Patent Application Gray et al. (U.S. Patent Application Publication No. 2010/0309225 A1), and further in view of Yamada et al. (U.S. Patent Application Publication No. 2012/0274634 A1).
14.	Regarding Claim 19 (New), Blanchflower discloses An apparatus for displaying an augmented reality on a display of a device having a camera, (see FIG. 3A and FIG. 3B wherein element 100 corresponds to an apparatus for displaying augmented reality on a display having a camera.
	paragraph [0016] reciting “… The mobile computing system includes a processor, a memory, a built in battery to power the mobile computing device, a built-in video camera, a display screen, and built-in Wi-Fi circuitry to wirelessly communicate with the server computer. The mobile computing device includes a video capturing module coupled with the processor and configured to capture a video stream, a global positioning system (GPS) module coupled with the video capturing module and configured to generate geographical information associated with frames of the video stream to be captured by the video capturing module. The mobile computing device also includes a video processing module coupled with the video capturing module and configured to analyze the frames of the video stream and extract features of points of interest included in the frames. ... The video processing module is configured to 1) overlay, 2) highlight, or 3) combination of both the points of interests in the frames of the video stream with the augment information to generate an augmented video stream. The augmented video stream is then displayed on a display screen of the mobile computing device.”)	the apparatus comprising: (see FIG. 3A and FIG. 3B wherein element 100 
	a context identification unit (paragraph [0020] reciting “… Portions of any modules or components described herein may be implemented in lines of code in software, configured logic gates in software, or a combination of both, and the portions implemented in software are tangibly stored on a computer readable storage medium.”;
	paragraph [0063] reciting “For some embodiments, the server computer 300 may be implemented as an Intelligent Data Operating Layer (IDOL) server using the IDOL software product and associated system of Autonomy Corporation of San Francisco, Calif. …”;
	paragraph [0016] reciting “… The mobile computing system includes a processor, a memory, a built in battery to power the mobile computing device, a built-in video camera, a display screen, and built-in Wi-Fi circuitry to wirelessly communicate with the server computer. …”  While server is not explicitly stated to have a processor, the mobile device has a processor and obvious that IDOL server needs a server to execute its software for performing the object matching from a database.  Thus a processor executing software instruction to recognize and match point of interest from a database of objects correspond to the structure of context identification unit.) for identifying a context video image captured by the camera; (paragraph [0052] reciting “As discussed, the client module uses an extraction algorithm to identify the features of the points of interest in that frame, extracts those features along with data such as geographical information, compass direction, and other relevant information, and transmits that packet of information about that frame up to the IDOL server. The 
	paragraph [0053] reciting “The augment engine 325 has a database of prepared augment information (e.g., video files, advertisements, links, etc.) to overlay onto known points of interest in the frames. The augment engine 325 narrows down the possible overlay to add into the video file based on potentially what is relevant to that user. The augment engine 325 can start transmitting to the mobile computing device 100 the potential large files such as video files, and advertisements while the object recognition engine 310 determines what object is. …” 	The point of interest corresponds to a feature that is identified and recognized.  The frame captured corresponds to at least one real context image captured by the device.)	a virtual image retrieval unit (paragraph [0020] reciting “… Portions of any modules or components described herein may be implemented in lines of code in software, configured logic gates in software, or a combination of both, and the portions implemented in software are tangibly stored on a computer readable storage medium.”;	paragraph [0063] reciting “For some embodiments, the server computer 300 may be implemented as an Intelligent Data Operating Layer (IDOL) server using the IDOL software product and associated system of Autonomy Corporation of San Francisco, Calif. …”;
paragraph [0082] reciting “For some embodiments, the video processing module 135 may continuously transmit the identified features of the points of interest 306 in the frames of the captured video stream 305 while the object recognition engine 310 (distributed over a large amount of IDOL servers) and augment engine 325 transmits back the augment information to augment identified images/objects in the captured frames of the video file stored in a memory of the mobile computing device 100 when that identified object is being shown on the display in near real time (e.g., less than 5 seconds).”)
	Therefore, a processor executing the augmented engine for retrieving object data corresponds to a virtual image retrieval unit.) for selecting and displaying a virtual image in the display; (paragraph [0016] reciting “… The video processing module is also configured to cause transmission of the features of the points of interest and the geographical information to the server computer and to receive the augment information from the server computer. The video processing module is configured to 1) overlay, 2) highlight, or 3) combination of both the points of interests in the frames of the video stream with the augment information to generate an augmented video stream. The augmented video stream is then displayed on a display screen of the mobile computing device.”;
	paragraph [0053] reciting “The augment engine 325 has a database of prepared augment information (e.g., video files, advertisements, links, etc.) to overlay onto known points of interest in the frames. The augment engine 325 narrows down the possible overlay to add into the video file based on potentially what is relevant to that user. The augment engine 325 can start transmitting to the mobile computing device 100 the video processing module 135 then overlays the augment information onto the frames of the video stream. The augment information may be a textual message or highlights of the points of interest. The user can choose to activate the highlighted point of interest to view the augment information associated with the frames of the video file being displayed on the display screen 106 of the mobile computing device 100.”  	The combination of video processing module 135 and augment engine module 325 work together to correspond to the virtual image retrieval unit as they select and display the augmented image on the video stream.)
	and a virtual image positioning unit (paragraph [0053] reciting “… The video processing module 135 then overlays the augment information onto the frames of the video stream. …”; 	paragraph [0020] reciting “… Portions of any modules or components described herein may be implemented in lines of code in software, configured logic gates in software, or a combination of both, and the portions implemented in software are tangibly stored on a computer readable storage medium.”
	Processor executing video processing module 135 corresponds to the virtual image positioning unit since module 135 overlays the augmented data into some position within the video stream.) for positioning the virtual image in the display, (paragraph [0016] reciting “… The video processing module is also configured to cause The video processing module is configured to 1) overlay, 2) highlight, or 3) combination of both the points of interests in the frames of the video stream with the augment information to generate an augmented video stream. The augmented video stream is then displayed on a display screen of the mobile computing device.”; 
	paragraph [0053] reciting “… The video processing module 135 then overlays the augment information onto the frames of the video stream. The augment information may be a textual message or highlights of the points of interest. The user can choose to activate the highlighted point of interest to view the augment information associated with the frames of the video file being displayed on the display screen 106 of the mobile computing device 100.”
	Therefore, the video processing module 135 corresponds to the virtual image positioning unit as it positions the augmented information with the points of interests in the video stream.) wherein the apparatus is arranged to display the virtual image comprising content from an electronically captured, real world video image from a different reality (paragraph [0053] reciting “The augment engine 325 has a database of prepared augment information (e.g., video files, advertisements, links, etc.) to overlay onto known points of interest in the frames. The augment engine 325 narrows down the possible overlay to add into the video file based on potentially what is relevant to that user. The augment engine 325 can start transmitting to the mobile computing device 100 the potential large files such as video files, and advertisements while the object recognition engine 310 determines what object is. Otherwise the augment engine 325 the video files, and advertisements and images, textual messages, links to relevant web pages, etc. after the point of interest is identified. …”  The video files are not from the reality currently being captured by the device 100.)
	whilst a user views on the display the video captured by the camera, (paragraph [0060] reciting “… . For example, the user may capture a video stream 305 and almost instantaneously see the augmented video stream 390 displayed on the display screen 106 of the mobile computing device 100.”  Cleary video stream 390 corresponds to the video captured by camera and displayed on a screen.) 
	While not explicitly disclosed by Blanchflower, Adriansen discloses including a subject, that is cut out and taken from the real world video image of the different reality and transplanted into the video captured by the camera, (paragraph [0004] reciting “In one embodiment the picture or video of the person is edited to remove the background before superimposition on a picture or video advertising a product or service.”;
	paragraph [0028] reciting “A green processing module 24 is coupled to the data store 21 to read and process any image files that have been flagged as approved. The green processing module 24 performs background subtraction which is termed in the art `green processing`. The green background is effectively removed by the process. …”  	The person or other object in the foreground corresponds to the subject.  Thus, the removing of the green background corresponds to cutting out the green background and leaving only relevant foreground data to be displayed.) 	It would have been obvious to a person of ordinary skill in the art at the time of the claimed invention to modify the combination of Blanchflower with Adriansen so that 
	While not explicitly disclosed by Blanchflower and Adriansen, Roebke discloses wherein and sizing the virtual image, in real time with respect to the context video image as it is being captured, to create the illusion that the subject is present in the field of view of the camera in real time, in the display, (paragraph [0068] reciting “The feature rendering in FIG. 15 further displays a heading indicator 1506 in the form of a black arrow, which indicates that the ski run "International" continues from the location of the box 1502 over the ridge in the direction indicated by arrow 1506. FIG. 15 also illustrates a slider bar input 1504 which may be slid between "+" and "-" by the user to indicate the user's selected feature range (e.g. distance from the user of the field of view within which features will be displayed). For example, sliding the bar closer to the "-" indicator will display features that are further and further away from the user. According to some embodiments of the present invention, a sizing algorithm is employed to make the size of the rendered feature box 1502 proportional to the distance between the device 100 and the displayed feature location.” 	The sizing box 1502 change in size as the distance of the device from the field of view is changes in real time.  This teachings can be incorporated into Blanchflower so that when the device is physical moved farther or closer to a point of interest, the associated augmented data is resized to be proportion to the distance of the device from the point of interest. The image of the camera is being captured in real time and overlaid with augmented object that changes in size.)
	It would have been obvious to a person or ordinary skill in the art at the time of the claimed invention to modify the combination of Blanchflower and Adriansen with Roebke so that augmented video files overlaid in the video stream will be sized properly.  As the mobile device will inevitably move closer or farther away from the point of interest, the overlaid augmented data must also be resized accordingly to make the viewing experience realistic.
	While the combination of Blanchflower, Adriansen, and Roebke does not explicitly disclose, Gray discloses the positioning of the virtual image by the positioning unit includes anchoring the virtual image, (paragraph [0040] reciting “In an example, the object can be "pinned" to a positioning of a real life entity in the display of the live video feed and the object can track the displayed location of the real life entity as the real life entity moves within the display 212. For example, as the camera 210 or the mobile internet device 102 is moved around, the video acquired by the camera 210 changes which, in turn, causes the displayed live video feed to change. Thus, a real life 
Therefore, an augmented overlay object can also be pinned as disclosed in Gray.)
	It would have been obvious to a person or ordinary skill in the art at the time of the claimed invention to modify the combination of Blanchflower, Adriansen, and Roebke with Gray so that the augmented overlay video file, advertise, etc. can be pinned to the position associated with the point of interest and remain there.  This allows the user to move the camera view point around and experience only relevant video files, advertisements, links, etc.
	While the combination of Blanchflower, Adriansen, Roebke, and Gray does not explicitly disclose, Yamada discloses and wherein the display supports a 3-D video playback format and the virtual image is displayed in 3-D to provide a user with an apparent 3-D viewing experience. (paragraph [0193] reciting “For example, in the stereo image converter having the depth information generating device and the depth information generating method according to the present embodiment, a highly accurate human figure region can be automatically generated, and the 3D pop-out effect can be provided substantially in real-time when the 2D image is converted to the 3D image or 3D video. The user does not always need to designate the target (human figure) manually. This is because a highly accurate foreground region and human figure region can be extracted from any two-dimensional image, and a depth map that meets the human perception of the 3D effect can be generated.”)
	It would have been obvious to a person or ordinary skill in the art at the time of the claimed invention to modify the combination of Blanchflower, Adriansen, Roebke, and Gray with Yamada so that the figure generated in Adriansen can be converted to a 3D image or 3D video.  This is a beneficial modification as it allows the person edited from the videos of Adriansen to be made 3D so they can be inserted into other videos as augmented reality virtual figures.  A 3D augmented virtual figure or any other type of figure is preferable as 3D figures look more realistic in the augmented image of Blanchflower.  
15.	Regarding Claim 20 (New), Blanchflower further discloses The apparatus according to Claim 19, wherein the virtual image comprises a sequence of still images taken from a moving video. (paragraph [0053] reciting “The augment engine 325 has a database of prepared augment information (e.g., video files, advertisements, links, etc.) to overlay onto known points of interest in the frames. The augment engine 325 narrows down the possible overlay to add into the video file based on potentially what is relevant to that user. The augment engine 325 can start transmitting to the mobile computing device 100 the potential large files such as video files, and advertisements while the object recognition engine 310 determines what object is. the video files, and advertisements and images, textual messages, links to relevant web pages, etc. after the point of interest is identified. The video processing module 135 then overlays the augment information onto the frames of the video stream. The augment information may be a textual message or highlights of the points of interest. The user can choose to activate the highlighted point of interest to view the augment information associated with the frames of the video file being displayed on the display screen 106 of the mobile computing device 100.”
	A video file is a sequence of still images.)
16.	Regarding Claim 21 (New), Blanchflower further discloses The apparatus according to Claim 19, wherein the virtual image comprises a continuous moving video image. (paragraph [0053] reciting “The augment engine 325 has a database of prepared augment information (e.g., video files, advertisements, links, etc.) to overlay onto known points of interest in the frames. The augment engine 325 narrows down the possible overlay to add into the video file based on potentially what is relevant to that user. The augment engine 325 can start transmitting to the mobile computing device 100 the potential large files such as video files, and advertisements while the object recognition engine 310 determines what object is. Otherwise the augment engine 325 can start transmitting the video files, and advertisements and images, textual messages, links to relevant web pages, etc. after the point of interest is identified. The video processing module 135 then overlays the augment information onto the frames of the video stream. The augment information may be a textual message or highlights of the points of interest. The user can choose to activate the highlighted point of interest to 
17.	Regarding Claim 22 (New), Adriansen further discloses The apparatus according to Claim 19, wherein the virtual image comprises an image of a person, creature or other real-world object or article. (paragraph [0028] reciting “A green processing module 24 is coupled to the data store 21 to read and process any image files that have been flagged as approved. The green processing module 24 performs background subtraction which is termed in the art `green processing`. The green background is effectively removed by the process. Such a process is for example a standard feature of the software package Photoshop. The processing can also select a region of the image so that only a part of the person is retained in the image e.g. the face or head. The result of the `green processing` by the green processing module 24 is a `Targa` file (a TGA file) which has a key signal in it denoting a transparent background. A TGA store 25 is provided to store the TGA files.”
It would have been obvious to use a person for advertising purposes since using people to advertise has been available for a long time prior to the time of the claimed invention.)
18.	Regarding Claim 23. (New), Blanchflower further discloses The apparatus according to Claim 19, wherein the context identification unit is arranged in use to identify a context by comparing at least one object in a field of view with stored data from a plurality of objects. (paragraph [0080] reciting “The collaboration among the IDOL servers may help speed up the recognition process. For example, each of the IDOL servers may apply filters to eliminate certain pattern of features as possible matches to features of known objects stored in the object database 330. Entire categories of objects may be eliminated simultaneously, while subsets even within a single category of objects may be simultaneously identified as potential matching objects by the collaborating IDOL servers. Each IDOL server may hierarchically rule out potential known objects to narrow down the hierarchical branch and leaf path to determine whether there is a match.”)
19.	Regarding Claim 24 (New), Blanchflower further discloses The apparatus according to Claim 19, wherein the image retrieval unit is arranged in use to select an image from a plurality of stored images according to context information determined by the context identification unit. (paragraph [0053] reciting “The augment engine 325 has a database of prepared augment information (e.g., video files, advertisements, links, etc.) to overlay onto known points of interest in the frames. The augment engine 325 narrows down the possible overlay to add into the video file based on potentially what is relevant to that user. The augment engine 325 can start transmitting to the mobile computing device 100 the potential large files such as video files, and advertisements while the object recognition engine 310 determines what object is. Otherwise the augment engine 325 can start transmitting the video files, and advertisements and images, textual messages, links to relevant web pages, etc. after the point of interest is identified. …”  	Video files correspond to an image and video files are selected and transmitted to mobile device.)
The apparatus according to Claim 19, wherein the device is a hand-held device. (paragraph [0111] reciting “Examples of mobile computing devices may be a laptop computer, a tablet computer, Netbook, cell phone, a personal digital assistant, or other similar device with on board processing power and wireless communications ability that is powered by a Direct Current (DC) power source that supplies DC voltage to the mobile computing device and that is solely within the mobile computing device and needs to be recharged on a periodic basis, such as a fuel cell or a battery.”  Tablet computer is a handheld device.)
21.	Regarding Claim 31 (New), Blanchflower further discloses The apparatus according to Claim 19, wherein the at least one context video image comprises an image of a real-world object captured by the camera.  (paragraph [0057] reciting “… Since the captured video stream 305 is comprised of a series of closely related frames both in time and in approximate location, the frames generally include the same objects and/or persons and the characteristics/visual information may have the same pattern of identified major features of the object (or the points of interest). …”)
22.	Regarding Claim 32 (New), Blanchflower further discloses The apparatus according to Claim 19, wherein the at least one context video image is derived from a two-dimensional image. (paragraph [0031] reciting “… The video processing module 135 may analyze the frames of the captured video stream and identify the objects/points of interest within each frame of the captured video stream. …”)

 Blanchflower discloses A method (paragraph [0010] reciting “FIG. 5 illustrates an example flow diagram of a process that may execute on a mobile computing device to create an augmented video stream, in accordance with some embodiments.”) of displaying an augmented reality on a display of a device having a camera, (see FIG. 3A and FIG. 3B wherein element 100 corresponds to an apparatus for displaying augmented reality on a display having a camera.
	paragraph [0016] reciting “… The mobile computing system includes a processor, a memory, a built in battery to power the mobile computing device, a built-in video camera, a display screen, and built-in Wi-Fi circuitry to wirelessly communicate with the server computer. The mobile computing device includes a video capturing module coupled with the processor and configured to capture a video stream, a global positioning system (GPS) module coupled with the video capturing module and configured to generate geographical information associated with frames of the video stream to be captured by the video capturing module. The mobile computing device also includes a video processing module coupled with the video capturing module and configured to analyze the frames of the video stream and extract features of points of interest included in the frames. ... The video processing module is configured to 1) overlay, 2) highlight, or 3) combination of both the points of interests in the frames of the video stream with the augment information to generate an augmented video stream. The augmented video stream is then displayed on a display screen of the mobile computing device.”) the method comprising 	identifying a context video image captured by the camera; (paragraph [0052] reciting “As discussed, the client module uses an extraction algorithm to identify the features of the points of interest in that frame, extracts those features along with data such as geographical information, compass direction, and other relevant information, and transmits that packet of information about that frame up to the IDOL server. The IDOL server has the knowledge base and distributed computing power to identify the point of interest. The IDOL server can analyze the series of frames coming in the video stream, and use this information to match the transmitted features of the points of interest to known objects or images in the database. …”;
	paragraph [0053] reciting “The augment engine 325 has a database of prepared augment information (e.g., video files, advertisements, links, etc.) to overlay onto known points of interest in the frames. The augment engine 325 narrows down the possible overlay to add into the video file based on potentially what is relevant to that user. The augment engine 325 can start transmitting to the mobile computing device 100 the potential large files such as video files, and advertisements while the object recognition engine 310 determines what object is. …” 	The point of interest corresponds to a feature that is identified and recognized.  The frame captured corresponds to at least one real context image captured by the device.)	and selecting, positioning, and displaying a virtual image on the display, (paragraph [0016] reciting “… The video processing module is also configured to cause transmission of the features of the points of interest and the geographical information to the server computer and to receive the augment information from the server computer. The video processing module is configured to 1) overlay, 2) highlight, or 3) combination of both the points of interests in the frames of the video stream with the augment 
	paragraph [0053] reciting “The augment engine 325 has a database of prepared augment information (e.g., video files, advertisements, links, etc.) to overlay onto known points of interest in the frames. The augment engine 325 narrows down the possible overlay to add into the video file based on potentially what is relevant to that user. The augment engine 325 can start transmitting to the mobile computing device 100 the potential large files such as video files, and advertisements while the object recognition engine 310 determines what object is. Otherwise the augment engine 325 can start transmitting the video files, and advertisements and images, textual messages, links to relevant web pages, etc. after the point of interest is identified. The video processing module 135 then overlays the augment information onto the frames of the video stream. The augment information may be a textual message or highlights of the points of interest. The user can choose to activate the highlighted point of interest to view the augment information associated with the frames of the video file being displayed on the display screen 106 of the mobile computing device 100.”  	The combination of video processing module 135 and augment engine module 325 work together to correspond to the virtual image retrieval unit as they select and display the augmented image on the video stream.
	paragraph [0016] reciting “… The video processing module is also configured to cause transmission of the features of the points of interest and the geographical information to the server computer and to receive the augment information from the server computer. The video processing module is configured to 1) overlay, 2) highlight, or 3) combination of both the points of interests in the frames of the video stream with the augment information to generate an augmented video stream. The augmented video stream is then displayed on a display screen of the mobile computing device.”; 
	paragraph [0053] reciting “… The video processing module 135 then overlays the augment information onto the frames of the video stream. The augment information may be a textual message or highlights of the points of interest. The user can choose to activate the highlighted point of interest to view the augment information associated with the frames of the video file being displayed on the display screen 106 of the mobile computing device 100.”
	Therefore, the video processing module 135 corresponds to the virtual image positioning unit as it positions the augmented information with the points of interests in the video stream.)
	wherein the virtual image comprises an electronically captured, real world video image from a different reality (paragraph [0053] reciting “The augment engine 325 has a database of prepared augment information (e.g., video files, advertisements, links, etc.) to overlay onto known points of interest in the frames. The augment engine 325 narrows down the possible overlay to add into the video file based on potentially what is relevant to that user. The augment engine 325 can start transmitting to the mobile computing device 100 the potential large files such as video files, and advertisements while the object recognition engine 310 determines what object is. Otherwise the augment engine 325 can start transmitting the video files, and advertisements and images, textual messages, links to relevant web pages, etc. after 
	whilst a user views on the display the video captured by the camera, (paragraph [0060] reciting “… . For example, the user may capture a video stream 305 and almost instantaneously see the augmented video stream 390 displayed on the display screen 106 of the mobile computing device 100.”  Cleary video stream 390 corresponds to the video captured by camera and displayed on a screen.) 
	While not explicitly disclosed by Blanchflower, Adriansen discloses including a subject, that is cut out and taken from the real world video image of the different reality and transplanted into the video captured by the camera, (paragraph [0004] reciting “In one embodiment the picture or video of the person is edited to remove the background before superimposition on a picture or video advertising a product or service.”;
	paragraph [0028] reciting “A green processing module 24 is coupled to the data store 21 to read and process any image files that have been flagged as approved. The green processing module 24 performs background subtraction which is termed in the art `green processing`. The green background is effectively removed by the process. …”  	The person or other object in the foreground corresponds to the subject.  Thus, the removing of the green background corresponds to cutting out the green background and leaving only relevant foreground data to be displayed.) 	It would have been obvious to a person of ordinary skill in the art at the time of the claimed invention to modify the combination of Blanchflower with Adriansen so that image with green background are modified by a green processing module 24 being 
	While not explicitly disclosed by Blanchflower and Adriansen, Roebke discloses
wherein sizing the virtual image, in real time with respect to the context video image as it is being captured, to 1222234.1U.S. Application No.: 17/117,8914 Atty. Docket No.: Mohun.9927CON create the illusion that the subject is present in the field of view of the camera in real time in the display, (paragraph [0068] reciting “The feature rendering in FIG. 15 further displays a heading indicator 1506 in the form of a black arrow, which indicates that the ski run "International" continues from the location of the box 1502 over the ridge in the direction indicated by arrow 1506. FIG. 15 also illustrates a slider bar input 1504 which may be slid between "+" and "-" by the user to indicate the user's selected feature range (e.g. distance from the user of the field of view within which features will be displayed). For example, sliding the bar closer to the "-" indicator will display features that are further and further away from the user. According to some embodiments of the present invention, a sizing algorithm is employed to make the size of the rendered feature box 1502 proportional to the distance between the device 100 and the displayed feature location.” 	The sizing box 1502 change in size as the distance of the device from the field of view is changes in real time.  This teachings can be incorporated into Blanchflower so that when the device is physical moved farther or closer to a point of interest, the associated augmented data is resized to be proportion to the distance of the device from the point of interest. The image of the camera is being captured in real time and overlaid with augmented object that changes in size.)
	It would have been obvious to a person or ordinary skill in the art at the time of the claimed invention to modify the combination of Blanchflower and Adriansen with Roebke so that augmented video files overlaid in the video stream will be sized properly.  As the mobile device will inevitably move closer or farther away from the point of interest, the overlaid augmented data must also be resized accordingly to make the viewing experience realistic.
	While the combination of Blanchflower, Adriansen, and Roebke does not explicitly disclose, Gray discloses the positioning of the virtual image include anchoring the virtual image and (paragraph [0040] reciting “In an example, the object can be "pinned" to a positioning of a real life entity in the display of the live video feed and the object can track the displayed location of the real life entity as the real life entity moves within the display 212. For example, as the camera 210 or the mobile internet device 102 is moved around, the video acquired by the camera 210 changes which, in turn, causes the displayed live video feed to change. Thus, a real life entity shown in the displayed live video feed will move to the right in the display 212 as the camera 210 
Therefore, an augmented overlay object can also be pinned as disclosed in Gray.)
	It would have been obvious to a person or ordinary skill in the art at the time of the claimed invention to modify the combination of Blanchflower, Adriansen, and Roebke with Gray so that the augmented overlay video file, advertise, etc. can be pinned to the position associated with the point of interest and remain there.  This allows the user to move the camera view point around and experience only relevant video files, advertisements, links, etc.
	While the combination of Blanchflower, Adriansen, Roebke, and Gray does not explicitly disclose, Yamada discloses and wherein the display supports a 3-D video playback format and the virtual image is displayed in 3-D to provide a user with an apparent 3-D viewing experience. (paragraph [0193] reciting “For example, in the stereo image converter having the depth information generating device and the depth information generating method according to the present embodiment, a highly accurate human figure region can be automatically generated, and the 3D pop-out effect can be provided substantially in real-time when the 2D image is converted to the 3D image or 3D video. The user does not always need to designate the target (human figure) manually. This is because a highly accurate foreground region and human figure region can be extracted from any two-dimensional image, and a depth map that meets the human perception of the 3D effect can be generated.”)
	It would have been obvious to a person or ordinary skill in the art at the time of the claimed invention to modify the combination of Blanchflower, Adriansen, Roebke, and Gray with Yamada so that the figure generated in Adriansen can be converted to a 3D image or 3D video.  This is a beneficial modification as it allows the person edited from the videos of Adriansen to be made 3D so they can be inserted into other videos as augmented reality virtual figures.  A 3D augmented virtual figure or any other type of figure is preferable as 3D figures look more realistic in the augmented image of Blanchflower.  
24.	Regarding Claim 26 (New), Blanchflower further discloses The method according to Claim 25, wherein the virtual image comprises sequence of still images taken from a moving video.  (paragraph [0053] reciting “The augment engine 325 has a database of prepared augment information (e.g., video files, advertisements, links, etc.) to overlay onto known points of interest in the frames. The augment engine 325 narrows down the possible overlay to add into the video file based on potentially what is relevant to that user. The augment engine 325 can start transmitting to the mobile computing device 100 the potential large files such as video files, and advertisements while the object recognition engine 310 determines what object is. Otherwise the augment engine 325 can start transmitting the video files, and 
	A video file is a sequence of still images.)
25.	Regarding Claim 27 (New), Blanchflower further discloses The method according to Claim 25, wherein identifying the first pattern comprises comparing at least one object in the field of view with stored data from a plurality of objects.  (paragraph [0080] reciting “The collaboration among the IDOL servers may help speed up the recognition process. For example, each of the IDOL servers may apply filters to eliminate certain pattern of features as possible matches to features of known objects stored in the object database 330. Entire categories of objects may be eliminated simultaneously, while subsets even within a single category of objects may be simultaneously identified as potential matching objects by the collaborating IDOL servers. Each IDOL server may hierarchically rule out potential known objects to narrow down the hierarchical branch and leaf path to determine whether there is a match.”)
26.	Regarding Claim 28 (New), Blanchflower further discloses The method according to Claim 25, wherein the virtual image is selected from a plurality of stored images according to determined context information. (paragraph [0053] reciting “The augment engine 325 has a database of prepared augment information (e.g., video files, advertisements, links, etc.) to overlay onto known points of interest in the frames. The augment engine 325 narrows down the possible overlay to add into the video file based on potentially what is relevant to that user. The augment engine 325 can start transmitting to the mobile computing device 100 the potential large files such as video files, and advertisements while the object recognition engine 310 determines what object is. Otherwise the augment engine 325 can start transmitting the video files, and advertisements and images, textual messages, links to relevant web pages, etc. after the point of interest is identified. …”  	Video files correspond to an image and video files are selected and transmitted to mobile device.)
27.	Regarding Claim 30 (New), Blanchflower further discloses The method according to Claim 25, wherein the virtual image is displayed on the display of a hand-held device. (paragraph [0096] reciting “… It should be noted that the IDOL server 700 may also include other modules and features that enable it to work with the mobile computing device 100 to generate the augmented video stream as described herein. …”;
	paragraph [0111] reciting “Examples of mobile computing devices may be a laptop computer, a tablet computer, Netbook, cell phone, a personal digital assistant, or other similar device with on board processing power and wireless communications ability that is powered by a Direct Current (DC) power source that supplies DC voltage to the mobile computing device and that is solely within the mobile computing device and needs to be recharged on a periodic basis, such as a fuel cell or a battery.”  Tablet computer is a handheld device.)
 Blanchflower further discloses The method according to Claim 25, wherein the context image comprises an image of a real-world object captured by the camera. (paragraph [0057] reciting “… Since the captured video stream 305 is comprised of a series of closely related frames both in time and in approximate location, the frames generally include the same objects and/or persons and the characteristics/visual information may have the same pattern of identified major features of the object (or the points of interest). …”)
29.	Regarding Claim 37 (New), Blanchflower further discloses The method according to Claim 25, wherein the at least one context video image is derived from a two-dimensional image. (paragraph [0031] reciting “… The video processing module 135 may analyze the frames of the captured video stream and identify the objects/points of interest within each frame of the captured video stream. …”)
30.	Claims 33, 34, 41, 38, 39, and 42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Blanchflower, in view of Adriansen, in view of Roebke, in view of Gray, in view of Yamada, and further in view of Shunichi Kasahara (U.S. Patent Application Publication No. 2012/0250940 A1).
31.	Regarding Claim 33 (New), while the combination of Blanchflower, Adriansen, Roebke, Gray, and Yamada does not explicitly disclose, Kasahara discloses The apparatus according to Claim 19, wherein the virtual image is arranged to be re-sizable in response to human interaction with the display. (paragraph [0049] reciting “The input unit 106 may include an input device used by a user to operate the terminal device 100 or to input information to the terminal device 100. Typically, the a touch sensor that detects a touch of a user on the screen of the display unit 112. …”;
	paragraph [0093] reciting “… The amount of scroll may, for example, correspond to the magnitude of the motion vector. Also, if the substantially planar virtual object is pinched in or pinched out by the user, the operation control unit 160 may scale (e.g. reduce or enlarge) the displayed information according to the magnitude of the motion vector within the restraint region corresponding to the pinch-in or pinch-out. …”  Pinch is resizing the virtual object to reduce or enlarge it.  Pinch corresponds to human interaction with the display.)
	It would have been obvious to a person of ordinary skill in the art at the time of the claimed invention to modify the combination of Blanchflower, Adriansen, Roebke, Gray, and Yamada with Kasahara so that the AR content can be enlarged or reduced in size.  This is a beneficial modification as it allows the user to enlarge an AR object to better see its content.  This is an obviously modification since with Blanchflower and Kasahara are concerned with AR objects being superimposed upon a captured scene.
32.	Regarding Claim 34 (New), while the combination of Blanchflower, Adriansen, Roebke, Gray, and Yamada does not explicitly disclose, Kasahara discloses The apparatus according to Claim 19, wherein the virtual image is arranged to be re- sizable in response to user-input using a finger and thumb technique. (paragraph [0049] reciting “The input unit 106 may include an input device used by a user to operate the terminal device 100 or to input information to the terminal device 100. Typically, the input unit 106 includes a touch sensor that detects a touch of a user on the screen of the display unit 112. …”;
	paragraph [0093] reciting “… The amount of scroll may, for example, correspond to the magnitude of the motion vector. Also, if the substantially planar virtual object is pinched in or pinched out by the user, the operation control unit 160 may scale (e.g. reduce or enlarge) the displayed information according to the magnitude of the motion vector within the restraint region corresponding to the pinch-in or pinch-out. …”  Pinch is resizing the virtual object to reduce or enlarge it.  Pinch corresponds to human interaction with the display.)
	It would have been obvious to a person of ordinary skill in the art at the time of the claimed invention to modify the combination of Blanchflower, Adriansen, Roebke, Gray, and Yamada with Kasahara so that the AR content can be enlarged or reduced in size.  This is a beneficial modification as it allows the user to enlarge an AR object to better see its content.  This is an obviously modification since with Blanchflower and Kasahara are concerned with AR objects being superimposed upon a captured scene.
33.	Regarding Claim 41 (New), while the combination of Blanchflower, Adriansen, Roebke, Gray, and Yamada does not explicitly disclose, Kasahara discloses The apparatus according to Claim 19, wherein the positioning unit is responsive to a drag and drop interaction by a user touching the display to re-position the virtual image within the display.  (paragraph [0073] reciting “The detection unit 150 detects a user input, and outputs user input information to the operation control unit 160. The user input to be detected by the detection unit 150 may include, for example, various touch inputs to the touch sensor of the input unit 106 shown in FIG. 2 (for example, a touch, a tap, a double-tap, a drag, a flick, a pinch in, a pinch out, and the like). …”  
	It would have been obvious to a person of ordinary skill in the art at the time of the claimed invention to modify the combination of Blanchflower, Adriansen, Roebke, Gray, and Yamada with Kasahara so that the AR content can be enlarged or reduced in size.  This is a beneficial modification as it allows the user to enlarge an AR object to better see its content.  This is an obviously modification since with Blanchflower and Kasahara are concerned with AR objects being superimposed upon a captured scene.
34.	Regarding Claim 38 (New), while the combination of Blanchflower, Adriansen, Roebke, Gray, and Yamada does not explicitly disclose, Kasahara discloses The method according to Claim 25, further comprising resizing the virtual image by human interaction with the display. (paragraph [0049] reciting “The input unit 106 may include an input device used by a user to operate the terminal device 100 or to input information to the terminal device 100. Typically, the input unit 106 includes a touch sensor that detects a touch of a user on the screen of the display unit 112. …”;
	paragraph [0093] reciting “… The amount of scroll may, for example, correspond to the magnitude of the motion vector. Also, if the substantially planar virtual object is pinched in or pinched out by the user, the operation control unit 160 may scale (e.g. reduce or enlarge) the displayed information according to the magnitude of the motion vector within the restraint region corresponding to the pinch-in or pinch-out. …”  Pinch is resizing the virtual object to reduce or enlarge it.  Pinch corresponds to human interaction with the display.)

35.	Regarding Claim 39 (New), while the combination of Blanchflower, Adriansen, Roebke, Gray, and Yamada does not explicitly disclose, Kasahara discloses The method according to Claim 25, further comprising re-sizing the virtual image using a finger and thumb technique. (paragraph [0049] reciting “The input unit 106 may include an input device used by a user to operate the terminal device 100 or to input information to the terminal device 100. Typically, the input unit 106 includes a touch sensor that detects a touch of a user on the screen of the display unit 112. …”;
	paragraph [0093] reciting “… The amount of scroll may, for example, correspond to the magnitude of the motion vector. Also, if the substantially planar virtual object is pinched in or pinched out by the user, the operation control unit 160 may scale (e.g. reduce or enlarge) the displayed information according to the magnitude of the motion vector within the restraint region corresponding to the pinch-in or pinch-out. …”  Pinch is resizing the virtual object to reduce or enlarge it.  Pinch corresponds to human interaction with the display.)
	It would have been obvious to a person of ordinary skill in the art at the time of the claimed invention to modify the combination of Blanchflower, Adriansen, Roebke, Gray, and Yamada with Kasahara so that the AR content can be enlarged or reduced in 
36.	Regarding Claim 42 (New), while the combination of Blanchflower, Adriansen, Roebke, Gray, and Yamada does not explicitly disclose, Kasahara discloses The method according to Claim 25, wherein the virtual image is re-positioned within the display by a drag and drop user-interaction with the display. (paragraph [0073] reciting “The detection unit 150 detects a user input, and outputs user input information to the operation control unit 160. The user input to be detected by the detection unit 150 may include, for example, various touch inputs to the touch sensor of the input unit 106 shown in FIG. 2 (for example, a touch, a tap, a double-tap, a drag, a flick, a pinch in, a pinch out, and the like). …”  	This modification is obviously beneficial as drag and drop is a quick and accurate manner of relocating graphical objects.)
	It would have been obvious to a person of ordinary skill in the art at the time of the claimed invention to modify the combination of Blanchflower, Adriansen, Roebke, Gray, and Yamada with Kasahara so that the AR content can be enlarged or reduced in size.  This is a beneficial modification as it allows the user to enlarge an AR object to better see its content.  This is an obviously modification since with Blanchflower and Kasahara are concerned with AR objects being superimposed upon a captured scene.



s 35 and 40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Blanchflower, in view of Adriansen, in view of Roebke, in view of Gray, in view of Yamada, and further in view of Joe et al. (U.S. Patent Application Publication No. 2009/0319397 A1).
38.	Regarding Claim 35 (New), Blanchflower further discloses The apparatus according to Claim 19, wherein the virtual image (paragraph [0069] reciting “For some embodiments, the system described herein augments each identified points of interest within each frame of a video stream with the augment information (graphical or audio information) on those points of interest that is more relevant to the user of the specific mobile computing device hosting the video processing application 135. …”)
	While the combination of Blanchflower, Adriansen, Roebke, Gray, and Yamada does not explicitly disclose, Joe discloses is that of a human figure. (paragraph [0041] reciting “Virtual host interface 410 further comprises a virtual host control. FIG. 6 is a schematic diagram of virtual host control 610, in accordance with an embodiment. Virtual host control 610 comprises visitor response data 620 and rules engine 628 including first rule set 630 and second rule set 640. Virtual host control 610 may be operative to provide output 650 suitable for display, such as on a client display, the content of output 650 including a video representation of a human virtual host overlaid on an interactive scene provided by the virtual environment engine. Virtual host interface 610 may be operable to compare a response of a visitor to at least one predetermined response corresponding to at least one video file in accordance with first rule set 630. …”)

39.	Regarding Claim 40 (New), Blanchflower further discloses The method according to Claim 25, wherein the virtual image (paragraph [0069] reciting “For some embodiments, the system described herein augments each identified points of interest within each frame of a video stream with the augment information (graphical or audio information) on those points of interest that is more relevant to the user of the specific mobile computing device hosting the video processing application 135. …”)
	While the combination of Blanchflower, Adriansen, Roebke, Gray, and Yamada does not explicitly disclose, Joe discloses is that of a human figure. (paragraph [0041] reciting “Virtual host interface 410 further comprises a virtual host control. FIG. 6 is a schematic diagram of virtual host control 610, in accordance with an embodiment. Virtual host control 610 comprises visitor response data 620 and rules engine 628 including first rule set 630 and second rule set 640. Virtual host control 610 may be operative to provide output 650 suitable for display, such as on a client display, the content of output 650 including a video representation of a human virtual host overlaid on an interactive scene provided by the virtual environment engine. Virtual host interface 610 may be operable to compare a response of a visitor to at least one 
	It would have been obvious to a person of ordinary skill in the art at the time of the claimed invention to modify the combination of Blanchflower, Adriansen, Roebke, Gray, and Yamada with Joe to modify Blanchflower with the human host of Joe so that the augmented reality information can be in the form of a human to explain any details.  This is beneficial because it allows the user to feel more connected to the superimposed human graphical information and both Blanchflower and Joe are concerned with augmenting images with virtual information.
Allowable Subject Matter
40.	Claims 44 and 43 are objected to as being dependent upon a rejected base claim and rejected over Double Patenting, but would be allowable if rewritten in independent form including ALL of the limitations of the base claim and any intervening claims and a terminal disclaimer is filed to overcome the Double Patenting rejection.
41.	The following is a statement of reasons for the indication of allowable subject matter:  Claim 44 recites the limitation wherein to anchor the virtual image with respect to a first pattern detected in the context video image, the positioning unit is configured to: detect a first object pattern and a second object pattern within the context video image; anchor the virtual image to the first object pattern; determine whether the first object pattern and the second object pattern have changed in the display; and determine whether to adjust a position of the virtual image which is not disclosed in any of the cited references.
wherein the virtual image is anchored with respect to a first pattern detected in the context video image comprising: detecting a first object pattern and a second object pattern within the context video image; anchoring the virtual image to the first object pattern; determining whether the first object pattern and the second object pattern have changed in the display; and determining whether to adjust a position of the virtual image which is not disclosed in any of the cited references.
CONTACT
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK S CHEN whose telephone number is (571)270-7993.  The examiner can normally be reached on Mon - Fri 8-11:30 and 1:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 5712727794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-



/FRANK S CHEN/Primary Examiner, Art Unit 2611